Marr, J.
We have no power to disregard the decree of the Supreme Court. It is final, it concludes Hope, and we think it was in all respects correct.
We are not prepared to say that the surety, in such a case as this may be released from a judgment of forfeiture. For ten years, *283Snow had evaded the process of the law. Hope was his brother-in-law ; and he was also his keeper and custodian. That he knew where to find Snow is evident, since he did find him, at his residence, at Coushatta, in a neighboring parish; and managed to get him to Ouachita and have the indictment against him quashed. Shortly after the judgment of forfeiture, Hope attacked it, and finally appealed to this court, which affirmed the judgment of the District Court, condemning him as surety to pay the amount of the bond.
He made no attempt to relieve himself, in the mode pointed out by law by surrendering his principal; and it was only after his injunction against the execution of the judgment had been dissolved with damages that he made the surrender.
We do not know why execution was not issued against Hope, from May, 1872, when the first writ was returned, until February, 187C.
While we express no opinion as to the effect of the surrender of Snow, by Hope, in December, 1877, as a means of obtaining a satisfaction or discharge of the judgment of forfeiture, we entertain no doubt as to the tribunal which alone, on proper proceedings, could deal with and decide that question. The judgment of forfeiture was rendered in the District Court of Ouachita; and the District Court of Ouachita alone has power and authority to entertain jurisdiction of, and to determine whether this tardy surrender of the principal by the surety, entitles the surety to be relieved of that judgment. So long as that judgment remains, and continues in force, it must be accepted as conclusive; and the District Court erred in perpetuating the injunction, and in entertaining any question or inquiry as to the effect of the surrender upon the rights of defendants in injunction to enforce that judgment by execution.

Judgment reversed, injunction dissolved, with ‡100 damages.